Citation Nr: 0803274	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified at a Video Conference hearing held in 
May 2002.  A transcript of the hearing has been associated 
with the claims file.

In June 2003 the Board remanded the case for further 
development.

In March 2005 the Board denied the veteran's claims.

In July 2007 the United States Court of Appeals for Veterans 
Claims remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§  5103A(d).  The VA is obligated to conduct "'a thorough 
and contemporaneous medical examination'" when necessary.  
Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The veteran is claiming service connection for a right ankle 
disability and a bilateral foot disability.  At a VA 
examination of March 2001 the veteran was diagnosed with a 
history of right ankle injury.  The examiner opined that it 
appeared that the veteran had longstanding right ankle pain 
dating back to his service dates.  The claim file was not 
available for review.

A letter from the veteran's private physician, Dr. D.N.G., 
noted that the veteran stated that he injured his feet while 
in service and was presently suffering form pain on his feet, 
especially his Achilles tendon.  He diagnosed the veteran 
with tendonitis, exostosis and chronic ankle pain.  He opined 
that the veteran's allegations that his symptoms began in 
service are certainly believable.  However, he went on to 
state that without any previous medical records, it would be 
difficult to say with certainty that the symptoms he is 
currently experiencing are due to an injury in service.

A VA examination report of December 2002, by the same 
examiner who conducted the VA examination of March 2001, 
notes a diagnosis of right ankle pain and bilateral foot 
pain.  The examiner opined that there was insufficient 
evidence in the medical record to establish a causal 
relationship between difficulties in service and the current 
complaints of difficulty regarding the right ankle and both 
feet.

The Board finds that the medical evidence currently of record 
is not adequate to properly determine if the veteran 
currently as a bilateral foot disability and a right ankle 
disability and whether said disabilities, if any, are due to 
service.  Consequently, the Board finds that a remand is 
necessary so that the veteran can undergo an additional VA 
examination.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for 
VA an orthopedic examination to 
determine the nature and etiology of 
any pathology manifested by complaints 
of right ankle pain and bilateral foot 
pain.  The examiner should be 
specifically informed that the 
examination is for two issues: service 
connection for a right ankle disability 
and service connection for bilateral 
foot disability.  The examiner should 
determine the most likely diagnosis and 
etiology of any right ankle and/or 
bilateral foot disability found.  If 
diagnoses are not warranted, that fact 
should be established.  The examiner 
should specifically comment as to 
whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any right ankle and 
bilateral foot disability present is 
related to any of the veteran's 
complaints while in service of feet and 
ankle pain, or whether such etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



